405 F.2d 1208
69-1 USTC  P 9172
The VALLEY CAMP COAL COMPANY, Petitioner,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 18517.
United States Court of Appeals Sixth Circuit.
Jan 14, 1969.

Frank E. Bubna, Cleveland, Ohio (Earl P. Schneider, Joseph S. Ruggie, Jr., Thompson, Hine & Flory, Cleveland, Ohio, on the brief), for petitioner.
Elmer J. Kelsey, Dept. of Justice, Washington, D.C.  (Mitchell Rogovin, Asst. Atty. Gen., Lee A. Jackson, Gilbert E. Andrews, Jr., Attys., Dept. of Justice, Washington, D.C., on the brief), for respondent.
Before WEICK, Chief Judge, and PHILLIPS and PECK, Circuit Judges.
PER CURIAM.


1
The petitioner was the lessee of the mineral rights of the Alexander Mine in Marshall County, West Virginia.  After operating this mine, the petitioner subsequently purchased the mine from the owner-lessor, utilizing its wholly owned subsidiary as a conduit for payment of the purchase price and to hold the legal title.  The Tax Court found that no valid business purpose was served by allowing the subsidiary to hold the legal title and that the sole purpose of handling the transaction in this manner was tax avoidance.


2
We hold that the findings of fact and the inferences drawn therefrom by the Tax Court are not clearly erroneous.  Commissioner of Internal Revenue v. Duberstein, 363 U.S. 278, 80 S. Ct. 1190, 4 L. Ed. 2d 1218.


3
The judgment of the Tax Court is affirmed upon the memorandum opinion of that Court prepared by Judge Harron.  T.C.Memo 1967-- 225; Commissioner of Internal Revenue v. Court holding Co., 324 U.S. 331, 65 S. Ct. 707, 89 L. Ed. 981; Ach v. Commissioner of Internal Revenue, 358 F.2d 342 (6th Cir.).